J-S57042-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                          Appellee

                     v.

JUSTIN MEREDITH CORLISS

                          Appellant                 No. 709 EDA 2014


             Appeal from the Order Entered January 30, 2014
           In the Court of Common Pleas of Montgomery County
             Criminal Division at No: CP-45-CR-0000743-1997


BEFORE: DONOHUE, MUNDY, and STABILE, JJ.

MEMORANDUM BY STABILE, J.:                     FILED DECEMBER 04, 2014

      Appellant, Justin Meredith Corliss, appeals pro se from the January 30,

2014 order denying his petition for a writ of coram nobis. We affirm.

      On August 20, 1998, after a jury found Appellant guilty of statutory

sexual assault, aggravated indecent assault, indecent assault, and corruption

of minors, the trial court imposed a sentence of four to ten years of

incarceration.     This Court affirmed the judgment of sentence on direct

appeal, and Appellant’s subsequent PCRA petitions were unsuccessful.

Appellant was released from prison in 2008, having completed the full term

of his sentence.

      Based on his 1998 conviction, Appellant is obligated to register as a

sexual offender. In 2013, Appellant was charged with failing to comply with

that obligation. Through this coram nobis petition, filed on August 7, 2013,
J-S57042-14


Appellant hopes to negate the 1998 conviction and, along with it, the

obligation to register as a sexual offender. The trial court denied Appellant’s

petition on January 30, 2014. Appellant filed a timely notice of appeal on

February 27, 2014. His appellate brief presents three questions:

      1. When appellant is no longer subject to a sentence is coram
         nobis available to litigate errors which resulted in miscarriage
         of justice and collateral consequences that exact civil
         disabilities?

      2. Are the facts of record regarding absence of an alibi
         instruction for the time frame convicted of, when appellant
         was actually at Burger King, sufficient reason to grant the
         relief of a new trial on coram nobis review?

      3. When the lower court intentionally misrepresents or ignores
         facts of record regarding the alibi evidence, is that not only an
         abuse of discretion but justification for recusal?

Appellant’s Brief at 8.

      The trial court treated Appellant’s coram nobis petition as an untimely

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42

Pa.C.S.A. §§ 9541-46. The trial therefore dismissed Appellant’s petition for

lack of jurisdiction, because the petition does not comply with the PCRA’s

jurisdictional time limits and because Appellant no longer is serving his

sentence. We agree with the trial court’s disposition.

      The PCRA subsumes common law remedies where the relief sought is

available under the PCRA: “The action established in this subchapter shall

be the sole means of obtaining collateral relief and encompasses all other

common law and statutory remedies for the same purpose that exist when

this subchapter takes effect, including habeas corpus and coram nobis.”

                                     -2-
J-S57042-14


42 Pa.C.S.A. § 9542 (emphasis added). If relief is available under the PCRA,

the   PCRA     is   the   exclusive    means     of   obtaining   the   relief   sought.

Commonwealth v. Eller, 807 A.2d 838, 842 (Pa. 2002); Commonwealth

v. Pagan, 864 A.2d 1231, (Pa. Super. 2004), cert. denied, 546 U.S. 909

(2005).     In Pagan we explained: “coram nobis relief does not become

available merely because the PCRA refuses to remedy a petitioner’s

grievance; rather, we look at the claims a petitioner is raising.” Pagan, 864
A.2d at 1233. “Here, [b]ecause Appellant’s claim[] could have been brought

under the PCRA, [the] claim[] had to be brought under the PCRA.”                     Id.

(internal quotation marks omitted).1

       In his brief, Appellant argues counsel was ineffective in presenting

Appellant’s alibi defense and obtaining an appropriate jury instruction.

Ineffective assistance of counsel is cognizable under the PCRA.                     42.

Pa.C.S.A. § 9543(a)(2)(ii). As such, the PCRA was Appellant’s sole means of

____________________________________________


1
   An en banc panel of this Court recently concluded that coram nobis relief
was available to a petitioner who was denied re-entry to the United States
based on his guilty plea to fraud. Commonwealth v. Descardes, ___ A.3d
___, 2014 Pa. Super. 210 (Pa. Super. September 23, 2014) (en banc). The
petitioner in Descardes alleged counsel was ineffective for failing to advise
him his plea would affect his immigration status. Id. at *3. In Padilla v.
Kentucky, 559 U.S. 356, 370-71 (2010), the Unites States Supreme Court
held that counsel have an obligation to inform clients that a guilty plea will
result in deportation. In Descardes, this Court concluded the coram nobis
petition presented “one of the rare instances where the PCRA fails to provide
remedy for the claim.”         Descardes, 2014 Pa. Super. 210, at *8.
Descardes does not command a different result in this appeal, as
Appellant’s petition presents claims that are cognizable under the PCRA.



                                           -3-
J-S57042-14


obtaining relief, and he cannot now seek to avoid the untimeliness of raising

these issues by filing a coram nobis petition.

         Section 9545(b)(1) of the PCRA requires a petitioner to file a petition

within one year of the date on which the judgment of sentence becomes

final.    The PCRA’s timeliness provision is jurisdiction.   Commonwealth v.

Ali, 86 A.3d 173, 177 (Pa. 2014). Likewise, a petitioner is ineligible after his

or her sentence of imprisonment, probation, or parole concludes.              42

Pa.C.S.A. § 9543(a)(1)(i).

         Appellant concedes he is ineligible for relief under the PCRA. Since the

PCRA is Appellant’s sole means of obtaining the relief requested, we affirm

the order dismissing his petition.

         Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/2014




                                       -4-